John T. Knowles, as a member and deacon of the St. James Baptist Church, filed his petition against E. D. White, alleging in substance that on December 10, 1943, the church duly voted to declare vacant the pulpit, then occupied by E. D. White as pastor; that thereafter White refused to turn over to the petitioner and others the key to the church, but a meeting was held on the steps of the church, at which meeting W. L. Solomon was chosen as pastor; that White refuses to allow Solomon to enter the pulpit or to perform the duties of pastor. The prayers of the petition were for an injunction and a decree requiring the defendant to deliver to the petitioner the keys to the church. When the case came on for trial, a judgment was entered, which, so far as here material, was as follows: "It is stated in open court that the question of the keys to said church is not before the court at this time. This leaves the only issue, according to the prayers of the petition, as to whether or not the Rev. E. D. White shall enter the pulpit of said church, or whether the Rev. Solomon shall enter the pulpit; and also asks that the said White be restrained and enjoined from using any way, plan, scheme or ruse, and interfering with the presence of said Rev. Solomon in the pulpit of said church. *Page 773 
The court is of the opinion that this is purely a question of the internal affairs of this religious organization; that there are no property rights involved in the question as to whether White or Solomon shall fill the pulpit; and therefore the court has no jurisdiction, and on motion of defendant's counsel, the case is ordered dismissed." To this judgment the plaintiff in error excepted. Exceptions pendente lite were duly filed and preserved as to certain interlocutory orders and judgments. Held:
1. No reference being made by the plaintiff in error in his brief to the pendente lite rulings, these exceptions will be treated as abandoned. Powell v. Powell, 196 Ga. 694
(27 S.E.2d 393).
2. Since this is a proceeding by a deacon and member of a church to have adjudicated the question as to who is the pastor of the church, and involves no property rights, a court of equity will not interfere with this internal affair of a religious organization. The petition was properly dismissed. Gibson v.  Singleton, 149 Ga. 502 (101 S.E. 178); Hall v. Henry,  159 Ga. 80 (124 S.E. 883); McCluskey v. Rakestraw,  164 Ga. 30 (137 S.E. 394).
Judgment affirmed. All theJustices concur.
                       No. 15259. OCTOBER 3, 1945.